Chief Justice
UoBBKYSoirdelivered the Opinion of the Court..
Parks sued Hulme before a Justice of the Peace, on an account for five dollars. Hulme pleaded an account against Parks, for fifty dollars, as a set oif, and obtained a judgment against him for forty five dollars.. Parks appealed to the Circuit Court; and the Circuit Judge dismissed the appeal, for a supposed want of jurisdiction. And this writ of error is brought to-reverse that judgment*
The County Court could not have talien, cognizance of the appeal, because the amount of the judgment appealed from exceeded five- pounds;, and consequently, as “the amount in controversy” was more than five pounds, the Circuit Court had jurisdiction of the appeal: and if, on the trial in that Court, the appellee had failed to establish his right, judgment should have been rendered in favor of the appellant.
Wherefore, the judgment of the Circuit Court is reversed, and the cause remanded.